In the

          United States Court of Appeals
                       For the Seventh Circuit
                            _________________

No.  09‐3940

GORDON E. SUSSMAN,
                                                        Petitioner‐Appellant,

                                         v.

LARRY JENKINS,
                                                        Respondent‐Appellee.

                                                   

                Appeal from the United States District Court
                     for the Western District of Wisconsin.
               No. 3:09‐cv‐00035–bbc‐‐Barbara B. Crabb, Judge. 

                                                   

                 ON MOTION TO STAY THE MANDATE

                               APRIL 28, 2011*
                                                  




      *
            This opinion is being released initially in typescript form.
No. 09‐3940                                                           Page 2

        RIPPLE, Circuit Judge (in chambers).  The State of Wisconsin has
filed a motion to stay this court’s mandate so that it may file a petition for
writ of certiorari in the Supreme Court of the United States.  The State
argues that there is a reasonable probability that four justices will vote to
grant certiorari and a reasonable possibility that five justices will vote to
reverse this court’s judgment.  See Books v. City of Elkhart, 239 F.3d 826,
828 (7th Cir. 2001) (Ripple, J., in chambers).  Moreover, the State believes
that the balance of equities favors granting the stay in this case.  For the
reasons set forth in this chambers opinion, I deny the motion to stay the
mandate. 



                                      I

        The State submits that it meets the requirement for likelihood of
success on the merits‐‐in this context, of obtaining a grant of certiorari
and  reversal  of  this  court’s  decision‐‐based  on  our  failure  to  apply
correctly, or at all, recent holdings of the Supreme Court.  I conclude that
the State misapprehends both the holdings of the Supreme Court and our
opinion in this case.  



                                     A.

        The State first maintains that, because the panel did not apply
AEDPA deference with respect to the performance prong of Strickland v.
Washington, 466 U.S. 668 (1984), our decision is at odds with Harrington
v. Richter, 131 S. Ct. 770 (2011).  In Harrington, the Supreme Court first
addressed whether AEDPA deference “applies when state‐court relief is
denied without an accompanying statement of reasons.”  Id. at 780.  The
Court held:
No. 09‐3940                                                               Page 3

        Where  a  state  court’s  decision  is  unaccompanied  by  an
        explanation, the habeas petitioner’s burden still must be
        met by showing there was no reasonable basis for the state
        court to deny relief.  This is so whether or not the state
        reveals which of the elements in a multipart claim it found
        insufficient,  for  §  2254  applies  when  a  “claim,”  not  a
        component of one, has been adjudicated.

Id. at 784.  

         There  are  several  reasons  why  this  passage  from  Harrington  is
inapplicable to the present case.  First, Harrington addresses the situation
in which a state‐court decision “is unaccompanied by an explanation.” 
Here, the state appellate court issued an opinion and wrote:  “We do not
address  whether  counsel’s  performance  was  deficient  because  we
conclude that, even assuming deficient performance, Sussman cannot
show prejudice.”  R.5, Ex. B at 2.  Seeking to invoke Harrington, the State
asks that we treat this statement as a holding devoid of explanation that
Mr. Sussman had failed to establish substandard performance.  Clearly,
however, the state court cannot both assume deficient performance and
hold that counsel’s performance was not deficient.  Second, the Supreme
Court in Harrington did not disturb its approach in Wiggins v. Smith, 539
U.S.  510  (2003).    In  Wiggins,  the  Court  reviewed  a  state‐court’s
determination  of  a  Strickland  issue.    The  state  court  had  resolved  the
performance  prong  of  the  Strickland  test  against  the  petitioner  and,
therefore,  had  not  addressed  the  prejudice  prong.    In  evaluating  the
prejudice  prong  (after  concluding  that  the  state  court’s  performance
analysis was unreasonable), the Court stated:  “In this case, our review
is not circumscribed by a state court conclusion with respect to prejudice,
as neither of the state courts below reached this prong of the Strickland
analysis.”  Id. at 534.  As I have noted earlier, Harrington did not address
such a situation and, therefore, left Wiggins intact.  We certainly cannot
No. 09‐3940                                                             Page 4

assume  that  the  Court  overruled  sub  silentio  its  holding  in  Wiggins‐‐a
precedent so important to the daily work of the lower federal courts.

         Finally,  even  if  Harrington  somehow  signaled  the  Court’s
willingness to revisit Wiggins, the present case does not present it with a
clear opportunity to do so.  In Sussman, although the panel stated that it
would  not  apply  AEDPA  deference  to  the  performance  prong,  it  also
observed  that,  in  this  context,  “[c]onsideration  of  [the  performance
prong] necessarily overlaps with our consideration of the prejudice prong
of  the  Strickland  analysis,”  Sussman  v.  Jenkins,  No.  09‐3940,  2011  WL
1206187, at *18 (7th Cir. Apr. 1, 2011), and, with respect to the prejudice
prong, this court did apply AEDPA deference.



                                      B.

        Relying on the Supreme Court’s recent decision in Premo v. Moore,
131 S. Ct. 733 (2011), the State also submits that we exceeded the bounds
of  our  review  by  evaluating,  and  disagreeing  with,  the  rationale
employed by the state court’s rejection of Mr. Sussman’s claim that he
was prejudiced by his counsel’s failure.  According to the State, Premo
prohibits a federal habeas court from “go[ing] behind the state courts’ ‘no
prejudice’ determination.”  Motion to Stay at 7‐8.  I conclude that Premo
has little relevance to this case.

        In  Premo,  the  Supreme  Court  considered  “the  adequacy  of
representation in providing an assessment of a plea bargain without first
seeking suppression of a confession assumed to have been improperly
obtained.”    Premo,  131  S.  Ct.  at  738.    Specifically,  Moore  had  been
involved in a violent kidnapping; prior to the victim’s release, Moore
accidentally shot the victim.  In addition to providing a confession to the
police, Moore confessed to his brother and to his accomplice’s girlfriend. 
No. 09‐3940                                                                  Page 5

Prior  to  accepting  a  plea  bargain,  Moore’s  counsel  discussed  the
possibility of filing a motion to suppress the confession to police, but
“concluded that it would be unavailing, because . . . he had previously
made a full confession to his brother and to [his accomplice’s girlfriend].” 
Id. (internal quotation marks omitted) (alterations in original).  Counsel
also was concerned with the possibility of Moore’s “being charged with
aggravated murder, which carried a potential death sentence, as well as
the possibility of a sentence of life imprisonment without parole.”  Id. 
Given these concerns, counsel advised Moore to accept a plea.  “In light
of  these  facts  the  Oregon  court  concluded  Moore  had  not  established
ineffective assistance of counsel under Strickland.”  Id.  A federal district
court later denied Moore habeas relief, but a divided panel of the Court
of  Appeals  for  the  Ninth  Circuit  reversed;  it  believed  that  “the  state
court’s  conclusion  that  counsel’s  action  did  not  constitute  ineffective
assistance was an unreasonable application of clearly established law in
light of Strickland and was contrary to Arizona v. Fulminante, 499 U.S. 279
(1991).”  Id. at 739 (parallel citations omitted).

          The Supreme Court concluded that “[t]he Court of Appeals was
wrong  to  accord  scant  deference  to  counsel’s  judgment,  and  doubly
wrong  to  conclude  it  would  have  been  unreasonable  to  find  that  the
defense attorney qualified as counsel for Sixth Amendment purposes.” 
Id.  at  740.    It  noted  that,  although  the  Strickland  standard  is  the  same
whether  counsel’s  alleged  missteps  occurred  “before,  during,  or  after
trial,” “at different stages of the case that deference may be measured in
different ways.”  Id. at 742.  When evaluating counsel’s actions in seeking
an early plea bargain, the Court noted that habeas courts must consider
the  potential  risks  to  the  defendant  in  delaying  a  bargain,  including
“giv[ing] the State time to uncover additional incriminating evidence that
could have formed the basis of a capital prosecution.”  Id.  The Court then
concluded, “In these circumstances, and with a potential capital charge
lurking, Moore’s counsel made a reasonable choice to opt for a quick plea
No. 09‐3940                                                             Page 6

bargain.    At  the  very  least,  the  state  court  would  not  have  been
unreasonable to so conclude.”  Id. at 742‐43.  The Court then went on to
observe that the Ninth Circuit had erred in holding that the Oregon state
court’s  conclusion  on  the  reasonableness  of  counsel’s  actions  was
“contrary to” Fulminante, which did not concern the Strickland standard
at  all,  but  involved  “the  admission  of  an  involuntary  confession  in
violation of the Fifth Amendment,” id. at 743 (internal quotation marks
omitted);  indeed,  the  Court  believed  that  the  Ninth  Circuit  had
misconstrued Fulminante itself, see id. at 744.

        This  case  does  not  concern,  of  course,  a  plea  bargain,  and,
therefore, neither counsel’s actions nor the state court’s ruling must be
evaluated “in light of the uncertainty inherent in plea negotiations.”  Id.
at 743.  More fundamentally, here there was a clear relationship, on the
record, between the Strickland standard and the state court’s ruling on
“futility.”  The state court held, and indeed, explained, that Mr. Sussman
had not suffered any prejudice under Strickland because his motion to
admit evidence would not have been successful.  This estimation was
based on a misapprehension of federal law, namely the Supreme Court’s
Confrontation Clause  jurisprudence.  Nothing in Premo suggests that,
when  a  state  court  makes  an  error  of  federal  constitutional  law  that
necessarily affects its Strickland calculus, a federal court should ignore
that error in evaluating the reasonableness of the state‐court action.

        The State faults this aspect of our opinion on another ground.  The
State maintains that, in assessing the state court’s actions, we looked to
our own case, United States v. Redmond, 240 F.3d 590 (7th Cir. 2001), rather
than  to  Supreme  Court  precedent.    The  state  misreads  the  text  of  our
opinion.  In the opinion, we rely‐‐explicitly‐‐not only on Redmond, but on
the Supreme Court cases cited by Redmond‐‐Davis v. Alaska, 415 U.S. 308
(1974), Delaware v. Van Arsdall, 475 U.S. 673 (1986) and Olden v. Kentucky,
475 U.S. 673 (1986).  See Sussman, 2011 WL 1206187, at *24.
No. 09‐3940                                                             Page 7

         The State believes that this is especially egregious because “the
Wisconsin  Court  of  Appeals  and  the  district  court  never  squarely
addressed the separate Confrontation Clause challenge because Sussman
chose only to present them with a Strickland challenge.”  Motion to Stay
at 9.  The State accuses this court of raising and writing the “winning
Confrontation Clause argument . . . without ever giving the respondent
a fair opportunity to address it.”  Id.  However, as we noted at several
points  in  our  opinion,  Mr.  Sussman  presented  to  the  state  courts  the
potential Confrontation Clause problems raised by the trial court’s failure
to allow him to elicit testimony on the complainant’s alleged prior false
allegations of sexual abuse.  See Sussman, 2011 WL 1206187, at *13 & n.15;
id. at *15 & n.16.  Mr. Sussman did not fail to raise the issue; the state
courts failed to address it.
  
         Moreover,  in  its  brief  to  this  court,  the  State  acknowledges
Mr.  Sussman’s  efforts  to  raise  the  issue  before  the  district  court: 
“Sussman relies heavily on this court’s decision in Redmond v. Kingston,
240  F.3d  590  (7th  Cir.  2001).”    Appellee’s  Br.  45  n.5.    Rather  than
addressing  Mr.  Sussman’s  contentions,  however,  the  State  merely
responded:  “As Magistrate Judge Crocker aptly observed, that case has
almost  nothing  to  do  with  this  one.    There  are  ‘profound  differences’
between  the  Redmond  Confrontation  Clause  case  and  this  ineffective
assistance case.”  Id. (internal citations omitted).  

        Finally, I note that, despite the State’s view of the alleged serious
overreaching by the panel, the State did not choose to bring this issue to
the panel by way of a petition for rehearing, or to the whole court by way
of a petition for rehearing en banc.
No. 09‐3940                                                                Page 8

                                        C.

        The State also faults us for “scour[ing] the state court record for
‘arguments[’] . . . that undermined, rather than ‘supported’” the state
court’s  decision.    Motion  to  Stay  at  10.    The  State  believes  that  this
approach,  which  it  attributes  to  us,  is  inconsistent  with  Harrington’s
approach that requires a habeas court to “determine what arguments or
theories supported . . . the state court’s decision . . . and then . . . ask
whether  it  is  possible  fairminded  jurists  could  disagree  that  those
arguments  or  theories  are  inconsistent  with  the  holding  in  a  prior
decision of this Court.”  Id. (quoting Harrington, 131 S. Ct. at 786).  

         This is not a fair comment on our decision.  As noted earlier, our
main problem with the state court’s analysis of the prejudice prong was
that  it  was  based  on  a  misapprehension  of  the  injury  done  to  the
Confrontation Clause rights of Mr. Sussman.  With respect to this issue,
we considered whether the state court reasonably could have read the
Court’s  Confrontation  Clause  jurisprudence  so  as  to  disallow  the
testimony  that  Mr.  Sussman  sought  to  elicit.    See  Sussman,  2011  WL
1206187, at *23‐24.  We went further, however, and assessed whether,
assuming a correct estimation of Mr. Sussman’s federal right, the result
reached by the Wisconsin court nevertheless could be sustained.  A fair
reading of our opinion demonstrates that we simply examined at length
the possible arguments that might support the state court’s decision and
concluded that those arguments were unconvincing.  See id. at *24‐27.



                                        II

        The burden is on the party seeking a stay to establish that it will
suffer irreparable injury.  Books, 239 F.3d at 827.  The State submits that
Mr.  Sussman  is  likely  to  reoffend  and,  therefore,  continuing  his
No. 09‐3940                                                             Page 9

incarceration is necessary both to protect the citizens of Wisconsin and to
prevent  his  fleeing  the  jurisdiction.    These  are  both  very  important
interests; however, the State stops short of showing how these interests
will be thwarted if the stay is not granted.  Notably, the State has not
stated  affirmatively  that,  during  the  pendency  of  the  petition  for
certiorari, Mr. Sussman will go free despite his sentences on sixteen child
pornography  counts.    Furthermore,  should  he  be  released  from  state
confinement on those counts, the State acknowledges that “[h]is chances
of  convincing  the  state  courts  to  release  him  on  bail  pending  retrial
would  be  problematic  at  best.”    Motion  to  Stay  at  14.    Even  if  Mr.
Sussman were to have completed his sentences for the child pornography
counts and, furthermore, were to convince a state‐court judge to release
him pending retrial, he still would be under the supervision of the State
of Wisconsin as a registered sex offender.

        For these reasons, the motion to stay is DENIED.

                                                              It is so ordered.